                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF GEORGIA
                              MACON DIVISION


CLYDE FRANKLIN HOLLDAND,

       Plaintiff,

v.                                                       CIVIL ACTION NO.
                                                       5:16-cv-00331-TES-MSH
WARDEN GREGORY MCLAUGHLIN, et
al.,

       Defendants.


             ORDER ADOPTING REPORT AND RECOMMENDATION



       Before the Court is the Magistrate Judge’s Order and Report and Recommendation

[Doc. 61] on Defendants Warden Gregory McLaughlin, Doctor Robinson, and Doctor

Fye’s Motion for Summary Judgment [Doc. 45]. The Magistrate Judge recommended that

the Court grant Defendants’ motion because Plaintiff did not provide evidence that

created a genuine issue of material fact. See generally [Doc. 45]. Plaintiff filed an objection

to the Magistrate Judge’s recommendation that the Court dismiss his claim against

Defendant McLaughlin but conceded that the Magistrate Judge was correct with respect

to Plaintiff’s claims against Defendants Fye and Robinson. [Doc. 62, at p. 5]. Plaintiff also

took issue with the Magistrate Judge’s denial of his Motion for Leave to File an Amended

Complaint [Doc. 52]. [Id. at pp. 2–4]. However, because the Magistrate Judge had the

independent authority to deny Plaintiff’s Motion to Amend, the Court construes this part
of Plaintiff’s objection as a second Motion for Leave to File an Amended Complaint. For

reasons discussed below, the Court DENIES this motion.

       Having thoroughly reviewed the Magistrate Judge’s recommendation and

Plaintiff’s objection, the Court ADOPTS the Report and Recommendation [Doc. 61] and

MAKES IT THE ORDER OF THE COURT. Accordingly, the Court GRANTS

Defendants’ Motion for Summary Judgment [Doc. 45].


       A.     Motion for Leave to File an Amended Complaint

       The Court denies Plaintiff’s Motion for Leave to File an Amended Complaint.

Plaintiff asks the Court to allow him to amend his Complaint to assert claims against

Sergeant Mango and two engineers—Winder and Middleton—who he claims were

responsible for the design of his cell. See [Doc. 62, at pp. 2 & 5]. Because of the timing of

this motion, Plaintiff may only amend his Complaint with the Court’s leave. See Fed. R.

Civ. P. 15(a). The Court must “freely give leave when justice so requires” but the decision

to grant leave to amend is ultimately within the Court’s discretion. Id.; Foman v. Davis,

371 U.S. 178, 182 (1962) (“[T]he grant or denial of an opportunity to amend is within the

discretion of the District Court.”). But the Court must not exercise its discretion

arbitrarily; therefore, if the Court denies a motion to amend, it must give a valid reason

for doing so. Foman, 371 U.S. at 182 (“[O]utright refusal to grant the leave without any

justifying reason appearing for the denial is not an exercise of discretion; it is merely

abuse of that discretion.”). Among the valid reasons for denying a motion to amend are

                                             2
“undue delay, . . . repeated failure to cure deficiencies by amendments previously

allowed, . . . [and] futility of amendment.” Id.

       The Court finds that Plaintiff’s undue delay in asserting his claim against Sergeant

Mango warrant denying Plaintiff’s motion with regard to this claim. Although Plaintiff

does not allege Sergeant Mango’s role in Plaintiff’s injury, it is clear that Plaintiff knew of

Sergeant Mango’s role in the incident from the time Plaintiff filed his Complaint. See [Doc.

62, at p. 3]. Consequently, the Court finds that there was undue delay in asserting this

claim. Plaintiff filed his Complaint in July of 2016 [Doc. 1], supplemented it four months

later [Doc. 6], and amended it in April 2018 [Doc. 34] (granting Motion to Amend [Doc.

27] filed seven months earlier). Plaintiff had ample opportunity to assert a claim against

Sergeant Mango, but chose to wait until after the close of discovery and Defendants’ filing

of a motion for summary judgment. In light of this case history and in the absence of

compelling justification for such a delay, the Court denies Plaintiff’s Motion for Leave to

Amend his Complaint to add a claim against Sergeant Mango.

       The Court also finds that allowing Plaintiff to assert a claim against the two

engineers allegedly responsible for designing his cell would be futile. A motion to amend

is futile when the new claims could not survive a motion to dismiss. Mizzaro v. Home

Depot, Inc., 544 F.3d 1230, 1255 (11th Cir. 2008) (“Because justice does not require district

courts to waste their time on hopeless cases, leave may be denied if a proposed

amendment . . . fails to state a claim.”). Here, Plaintiff made no supporting allegations of


                                              3
wrongdoing on the part of the engineers nor did he identify the type of claims he

intended to assert against them. The complete absence of allegations supporting a claim

of any type means Plaintiff’s amended complaint with claims added against the engineers

simply would not survive a motion to dismiss even with the benefit of the liberal

construction owed to pro se pleadings.

   B. Plaintiff’s Objections to the Magistrate Judge’s Report and Recommendation


       The Court now turns to Plaintiff’s objections to the Magistrate Judge’s Report and

Recommendation and finds that they are without merit. The Magistrate Judge

recommended that the Court dismiss Plaintiff’s claim against Defendant McLaughlin

because “Plaintiff [did] not directly contradict any of Defendants’ factual showings.”

[Doc. 61, at p. 6]. With regard to Plaintiff’s claim against Defendant McLaughlin, the

Magistrate Judge noted that “the undisputed facts show that Defendant McLaughlin was

not aware of, nor disregarded, any excessive risk to Plaintiff’s health and safety.” [Id.].

Rather than meeting the Magistrate Judge’s recommendation head on, Plaintiff spends

most of his objection dwelling on the fact of his injury and Defendants’ alleged conduct

after his injury occurred. See, e.g., [Doc. 62, at p. 6]. The Court is, of course, sympathetic to

Plaintiff and the serious injury he sustained, but the mere existence of an injury does not

automatically entitle one to relief. As the Magistrate Judge made clear, Plaintiff’s claim

against Defendant McLaughlin can survive summary judgment only if he provides some

evidence that Defendant McLaughlin “disregard[ed] an excessive risk” to Plaintiff’s

                                               4
health and safety. Farmer v. Brennan, 511 U.S. 825, 837 (1994). Defendant McLaughlin

specifically denied knowing of a risk posed by the locker and Plaintiff’s supporting

affidavit only stated that other officers at the facility knew of inmates hitting their heads

on the locker. Compare [Doc. 45-8, at p. 4] with [Doc. 48-3, at p. 3]. In the absence of a

specific rebuttal from Plaintiff as to Defendant McLaughlin’s lack of knowledge, the

Magistrate Judge appropriately recommended that the Court grant Defendants’ Motion

for Summary Judgment.

                                     CONCLUSION

       For the reasons stated, the Court DENIES Plaintiff’s Motion for Leave to Amend

his Complaint [Doc. 62] and ADOPTS the Magistrate Judge’s Order and Report and

Recommendation [Doc. 61]. Consequently, the Court GRANTS Defendants’ Motion for

Summary Judgment [Doc. 45]. The Court DIRECTS the Clerk to close the case.

       SO ORDERED this 25th day of March, 2019.




                                                  S/ Tilman E. Self, III
                                                  TILMAN E. SELF, III, JUDGE
                                                  UNITED STATES DISTRICT COURT




                                             5
